UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
i2cri11-cs
VICTOR BURNS
Defendant(s).
none X
Defendant _ Victor Burns hereby voluntarily consents to participate

 

in the following proceeding via_X_videoconferencing or _X_ teleconferencing:
xX Initial Appearance Before a judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

/s/ Victor Burns

Defendant's Signature f dant’s Coxtnsel' Signature
(Judge may obtain verbal consent on

Record and Sign for Defendant)

 

Victor Burns jason Ser
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

“ o Py EC Lory
ee eee fwvy? a a

he

U.S. Bistrict Judge/U.S. Magistrate Judge

 

 

 
